Case 1:20-cv-04337-AT Document 46 Filed 01/13/21 Page 1 of1

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

xX

 

 

AGUSTIN SAUL VALERIANO
VILLAREAL and PRIXCO SORIANO
REYES, individually and on behalf of others Case 1:20-cv-04337-AT
similarly situated,

JUDGMENT
Plaintiffs,

-against-

JMTJ CORP. (d/b/a WING BISTRO),
CIPOLLA ROSSA ON 61 INC, DOMINGO
DOE, JUNIOR DOE, MICHAEL

MANISON and FRED MANISON,

Defendants

 

On January 4, 2021 Plaintiffs filed a notice of acceptance of offer of judgment pursuant to
Rule 68 of the Federal Rules of Civil Procedure;
NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:
That the Plaintiffs AGUSTIN SAUL VALERIANO VILLAREAL and PRIXCO SORIANO
REYES, have judgment against Defendants JMTJ CORP. (d/b/a WING BISTRO), MICHAEL
MANISON and FRED MANISON, (collectively “Defendants”), jointly and severally, in the
amount of $102,500.00, (One Hundred and Two Thousand Five Hundred Dollars and Zero Cents)

which is inclusive of interest, attorneys’ fees and costs.

SO ORDERED. O}-
Dated: January 13, 2021

New York, New York ANALISA TORRES
United States District Judge

 
